DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 23 December 2020 is acknowledged and entered.  Following the amendment, claims 11 and 24-30 are canceled, claims 1, 5, 6, 9, 10, 12, 14-17 and 23 [1, 9, 17 and 24] are amended, and the new claims 31-33 are added.
The present amendment is not in compliance with 37 C.F.R. 1.121 (c)(2) for the following reasons: 1) the status identifier of claim 1 indicates “Previously Presented”, which is incorrect, as claim 1 is currently amended; and 2) the word “who” in claim 1 (line 2) is newly added, but is not underlined. 

Currently, claims 1, 2, 5, 6, 9, 10, 12-17, 21, 23 and 31-33 are pending, and claims 1, 2, 5, 6, 9, 10, 12-17, 21, 23 and 32 are under consideration. Claims 31 and 33 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 11 and 24-30 are moot as the applicant has canceled the claims.
The new matter rejection of claims 1, 2, 5, 6, 9, 10, 12-17, 21 and 23 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1, 2, 5, 6, 9, 10, 12, 13, 17, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and further in view of Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), is withdrawn in view of applicants amendment.
The prior art rejection of claims 1, 2, 5, 6, 9, 10, 12-17, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and further in view of in view of Bao et al. (US 2012/0301460, 11/29/2012), is withdrawn in view of applicants amendment.

Formal Matters:
Drawings 
The drawings are objected to for the following reasons, appropriate correction is required: 
Figures 6A and 6B: while x axis seems representing the time of kidney transplant survival in patients, it is unclear what “1000”, “2000”, “3000”, etc. in x axis are meant. 

Claims
Claim 1 is objected to for the following informalities, appropriate correction is required:
Claim 1 recites “administering to said identified subject an effective amount of an interleukin 6 (IL-6) inhibitor is an anti-IL-6 antibody or …” in part (ii), which grammar is improper.  Additionally, claim 1 recites “who has been diagnosed with …” in lines 2-3 and 5, and in line 7 of last paragraph; the following is suggested: “who is diagnosed with …”.  Further, the last long paragraph (“wherein the treatment with the anti-IL-6 antibody …”) is redundant and not meaningful as such would be inherent properties of the method, and add no additional patentable weight.  Deletion of the last paragraph is suggested.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 5, 6 and 9, 10, 12-17 remain provisionally rejected, and the new claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-13, 15, 17-19, 21 and 22 of copending Application No. 15/219,121. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 1/12/2018, at page 4.  
In the response filed 23 December 2020, applicants repeat that the rejection will be addressed by a Terminal Disclaimer or other remedy once this application is otherwise in condition for allowance; and that a traversal will be deemed timely if the claims of the parent application are amended to differ from those pending in this 7application.  As such, the rejection is maintained.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1, 2, 5, 6, 9, 10, 12-17, 21, 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and confusing for the recitation “[A] method for treating, … a subject who has been diagnosed with chronic ABMR … and further identified as being DSA+ comprising: (i)  identifyinga subject-exhibiting a symptom of ABMR who has been diagnosed with chronic ABMR and chronic transplant glomerulopathy (TG) and further identified as being DSA+” because it is unclear why step (i) is needed as the preamble already makes it clear that the subject has been diagnosed with chronic ABMR and identified as being DSA+.  Deletion of “(i) …” is suggested.  The claim is further indefinite for the recitation “(ii) periodically administering to said identified subject an effective amount of an interleukin 6 (IL-6) inhibitor is an anti-IL-6 antibody or …, (iii) periodically detecting whether …” because it is unclear what “periodically” is meant here; for example, does it mean every 3 days, a week, a month, etc.?  The metes and bounds of the claim, therefore, cannot be determined.  Deletion of “periodically” is suggested.  
Claim 9 remains indefinite and confusing for the reasons of record, as the recitation “wherein during the period of administration the treated subject exhibits one or more of: (i) deterioration of allograft function …” makes it confusing as to why during the period of administration, the treated subject exhibits deterioration of allograft function, etc., i.e., if the subject only exhibits deterioration during the period of treatment, does it mean that the treatment cause the deterioration?  Deletion of “during the period of administration” is suggested.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 10, 12-17, 21, 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and further in view of Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and Giles-Komar et al. (US 2006/0188502, 8/24/2006). 
The teachings of Choi and Casulo were reviewed in the previous Office Action, and are paraphrased herein: 
Choi discloses that therapies for treatment of ABMR usually include IVIG + Rituximab (I+R) and/or PLEX + I + R, but despite these treatments, many ABMR+ patients experience irreversible allograft injury; that recent data suggests an important role for IL-6 in mediation of ABMR; that 11 patients were identified who developed ABMR+ including patients with chronic TG and DSA+, and were resistant to treatment with I + R or PLEX + I + R; and were treated with tocilizumab (TCZ) @ 8mg/kg, monthly x 3-9M; and that all patients had significant pathologic findings of ABMR, usually with elevated DSA levels at time of treatment.  Further, Choi teaches that after TCZ treatment, DSA levels decreased in 6/11 patients (55%) while 3/11 (27%) remained stable over the 12M observation period, and renal function was stable in 10/11 patients (91%) while one patient lost the allograft due to unremitting ABMR+, and one patient with nephrogenic systemic fibrosis showed significant improvement in skin softening and ROM of L hand post-TCZ.  Further, Choi concluded that TCZ may offer a new option for dealing with severe PLEX + I + R resistant ABMR+ patients; and potential benefits of TCZ therapy include inhibition of B-cell activation, reduction in plasma cell Ig production and induction of Tregs.  Note, TG, transplant glomerulopathy, represents a morphologic/pathologic lesion of renal allografts, indicating kidney transplant.
Choi does not teaches detecting hypogammaglobulinemia, and administering IVIG with the inhibitor of IL-6 to the subject when hypogammaglobulinemia is present; or using an anti-IL-6 antibody as an IL-6 inhibitor. 
Casulo teaches that rituximab administration was associated with a high frequency of hypogammaglobulinemia, particularly symptomatic hypogammaglobulinemia, among patients who received multiple courses of rituximab, and baseline and periodic monitoring of SIgGs (serum immunoglobulin) is appropriate in patients who receive rituximab; and that hypogammaglobulinemia can be treated with intravenous immune globulin (IVIG) (abstract, for example).  Additionally, Casulo teaches that hypogammaglobulinemia was defined as a deficiency in the serumimmunoglobulin (Ig) G level below 600 mg/dL; and that patients with symptomatic hypogammaglobulinemia were treated with IVIG at a dose of 400 mg/kg monthly until the IgG level rose above 550 mg/dL, thereafter, the interval between treatments was adjusted to maintain nadir, preinfusion concentrations of 550-600 mg/dL (page 107, 1st column, 4th paragraph, for example). 
Giles-Komar teaches anti-IL-6 antibodies including humanized anti-IL-6 antibodies, and a method for treating an IL-6 mediated immune related disease including, among others, organ transplant rejection or graft rejection of any organ or tissue, such as kidney transplant rejection (page 2, [0016] and [0023]; and pages 20-21, [0196], esp. page 21, 1st column, lines 12-13; for example).  Additionally, Giles-Komar teaches that the anti-IL-6 antibody can be administered parenterally, such as subcutaneous, intramuscular, intravenous routes (page 23, [0213], for example).  Further, Giles-Komar teaches that the dosage administered can vary depending upon known factors, such as the pharmacodynamic characteristics of the particular agent, and its mode and route of administration; age, health, and weight of the recipient; nature and extent of symptoms, kind of concurrent treatment, frequency of treatment, and the effect desired. Usually a dosage of active ingredient can be about 0.1 to 100 milligrams per kilogram of body weight; and preferably 0.1 to 10 milligrams per kilogram per administration or in sustained release form is effective to obtain desired results (page 22, [0205]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient undergone an organ transplantation such as kidney transplantation and identified having developed ABMR+ with chronic TG and DSA+ by administering an IL-6 inhibitor such as an anti-IL-6 antibody (or anti-IL-6R antibody) or in combination with I + R or PLEX + I + R, sequentially or simultaneously, wherein the patient is administered the IL-6 antibody at about 8mg/kg, monthly for 3-9 months, for example; the patient includes that has undergone standard-of-care treatment for ABMR (I + R, for example), which is insufficient; and the patient’s SIgGs is monitored for for hypogammaglobulinemia, especially for those patients receiving rituximab; and to treat hypogammaglobulinemia if developed with IVIG, following the teachings of Choi, Casulo and Giles-Komar.  The person of ordinary skill in the art would have been motivated to do so for treating transplant rejection, and reasonably would have expected success because Choi teaches an important role for IL-6 in mediation of ABMR, and has demonstrated that an IL-6 inhibitor TCZ is effective in treating ABMR, including those resistant to treatment with I + R or PLEX + I + R; and Casulo has demonstrated that rituximab is associated with a high frequency of hypogammaglobulinemia, which should be monitored and can be treated with IVIG.  With respect to claim 16, adjusting a proper therapeutic regimen based on weight for a desired effect would be within the purview of one skilled in the art, and is routine in the art, which is also indicated by Giles-Komar.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.
Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/16/21